ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




   Metropolitan Alliance of Police, River Valley Detention Center, Chapter 228 v. Illinois
                     Labor Relations Board, 2013 IL App (3d) 120308




Appellate Court            METROPOLITAN ALLIANCE OF POLICE, RIVER VALLEY
Caption                    DETENTION CENTER, CHAPTER 228, Petitioner, v. ILLINOIS
                           LABOR RELATIONS BOARD; RIVER VALLEY JUVENILE
                           DETENTION CENTER; and GERALD KINNEY, Chief Judge of the
                           Twelfth Judicial Circuit, Respondents.



District & No.             Third District
                           Docket No. 3-12-0308


Filed                      November 8, 2013


Held                       The dismissal of the unfair labor practice charge filed by employees of a
(Note: This syllabus       juvenile detention center based on the rejection of their request for
constitutes no part of     interest arbitration in the labor negotiations arising from their attempt to
the opinion of the court   replace their existing collective bargaining agreement was upheld on
but has been prepared      appeal, since the employees worked at a juvenile detention center, not a
by the Reporter of         correctional facility, they were not security employees, they were not
Decisions for the          entitled to interest arbitration, and the rejection of their request for
convenience of the         interest arbitration was not an unfair labor practice.
reader.)


Decision Under             Petition for review of order of Illinois Labor Relations Board, State Panel,
Review                     No. S-CA-11-055.


Judgment                   Confirmed.
Counsel on                 Joseph R. Mazzone (argued), of Joliet, for petitioner.
Appeal
                           Lisa Madigan, Attorney General, of Chicago (Valerie Quinn (argued) and
                           Evan Siegal, Assistant Attorneys General, of counsel), for respondent
                           Illinois Labor Relations Board.

                           Amber L. Stefankiewicz and Mark W. Bennett (argued), both of Laner
                           Muchin Dombrow Becker Levin & Tominberg, of Chicago, for
                           respondent Gerald Kinney.


Panel                      JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                           Justices Carter and McDade concurred in the judgment and opinion.




                                             OPINION

¶1          Petitioner Metropolitan Alliance of Police, River Valley Detention Center, Chapter 228
        (MAP), brought this petition for review of the dismissal of its unfair labor practice charge
        against respondents, the Illinois Labor Relations Board (ILRB), the River Valley Juvenile
        Detention Center (Center) and Gerald Kinney, Chief Judge of the Twelfth Judicial Circuit,
        by an ILRB administrative law judge (ALJ), and affirmance of the dismissal by the ILRB.
        We affirm.

¶2                                            FACTS
¶3          Petitioner MAP is a union comprised of employees at the detention center, including shift
        supervisors and nonline supervisors. The bargaining unit engaged in labor negotiations with
        respondent River Valley Juvenile Detention Center (RVJDC or Center) to reach a collective
        bargaining agreement (CBA) to replace the agreement that expired in 2009. After a failed
        mediation, MAP filed a demand for compulsory interest arbitration. Respondent Chief Judge
        Kinney rejected MAP’s request for interest arbitration and MAP thereafter filed an unfair
        labor practice charge against the Center and Kinney. In the charge, MAP alleged that the
        Center and Kinney violated sections 10(a)(1) and (a)(4) of the Illinois Public Labor Relations
        Act. 5 ILCS 315/10(a)(1), (4) (West 2010) (unfair labor practice for an employer to interfere
        with union employees or activities and “to refuse to bargain collectively in good faith”).
¶4          Respondent ILRB issued a complaint for hearing. The Center and Kinney answered the
        complaint and denied that the employees were “security employees” entitled to interest
        arbitration. Both parties filed prehearing memoranda and submitted a joint statement of
        uncontested facts. The uncontested facts are as follows. The Center is a public employer;

                                                 -2-
     MAP is a labor organization; MAP is the exclusive representative of the shift and nonline
     supervisors at RVJDC; the MAP unit was certified in 2005; the parties’ CBA expired in
     November 2009; the parties have been negotiating a successor agreement since November
     2009; MAP filed a demand for compulsory interest arbitration in September 2010; and
     Kinney refused the arbitration request on the basis that the bargaining unit was not entitled
     to interest arbitration.
¶5        A hearing took place before the administrative law judge. MAP elected to stand on its
     documentary evidence consisting of its brief and exhibits. The exhibits included, in part,
     employee job descriptions; offense and detention statistics; various forms, brochures,
     handbooks, policy manuals and website content from the Center; information regarding the
     Will County adult detention facility; and juvenile corrections and detention standards. The
     statistics revealed that the average population of the Center was 54 juveniles, with an average
     stay of 23 days, according to a fiscal year 2009-10 report. In 2010, the average daily
     population was 44, with 711 admissions. In the period from January 2009 to June 2011,
     juveniles were detained in a range from 763 days for a first degree murder charge to 1 day
     for a contempt of court charge.
¶6        Thaddeus Zito testified for the Center and Kinney. He is the assistant superintendent of
     the Center and employed by the chief judge of the Twelfth Judicial Circuit. The Center is
     under the auspices of the Illinois Department of Juvenile Justice (IDJJ) and is not governed
     by the Illinois Department of Corrections (IDOC). In 2006, the IDOC Juvenile Division was
     abolished and the IDJJ was created. 730 ILCS 5/3-2.5-1 et seq. (West 2010). The Center still
     uses the IDOC standards because new ones have not been implemented for the IDJJ but the
     residents are not in IDOC custody. The Center houses both males and females, generally ages
     10 to 16, with some limited statutory age exceptions. There are two ways residents are
     detained at the Center. The first way is from a referral by an arresting officer or department.
     The juveniles are evaluated by Center staff who determine whether they should be admitted.
     If approved for admittance, the juvenile is thereafter given a detention hearing where the trial
     court decides if there is probable cause that the juvenile is delinquent. The other means is
     through court order. The “vast majority” of residents have not been adjudicated but are
     awaiting disposition of their cases and are not there for a determinate period.
¶7        The shift supervisors maintain the secured part of the Center; supervise the juvenile
     detention officers, who interact with the Center’s juveniles; schedule the staff; check in
     visitors; and provide programs when needed. The nonline supervisors include the court
     liaison, the programs manager, the training supervisor, and the technical coordinator. The
     shift and nonline supervisors are management personnel required to meet the minimum
     standards established by the Illinois Supreme Court as set forth in the definition of probation
     officer in the Probation and Probation Officers Act (Probation Act) (730 ILCS 110/9b(3)
     (West 2010)). Employment appointments are made pursuant to section 15 of the Probation
     Act. 730 ILCS 110/15 (West 2010) (Illinois Supreme Court authorized to establish probation
     services). The juvenile detention officers, who are hired by Will County court services,
     monitor the health, safety and welfare of the residents; oversee the juveniles’ daily activities;
     and attend to the emotional needs of the juveniles. Per the recommendation of the
     Administrative Office of the Illinois Courts (AOIC), the Center maintains an 8-to-1 ratio of

                                               -3-
       juveniles to staff. The Center is under the AOIC’s probation and court services division,
       which sets standards for the juvenile detention facilities.
¶8         John Prinzi testified. He is the superintendent of the Center, responsible for the day-to-
       day operations and is employed by the chief judge of the Twelfth Judicial Circuit. Juvenile
       detention is under the oversight of the AOIC, whose mission, in part, is to “improve and
       enhance the probation court services field.” He submits the Center’s annual plan to the
       AOIC, including a budget. The AOIC provides the Center’s funding, in part, and the Center
       must report its expenditures to the AOIC. The AOIC promulgates standards for hiring and
       jobseekers must complete an AOIC application and be found AOIC-eligible prior to being
       hired by the chief judge. The AOIC sets salary schedules, as well as compensation criteria
       and standards. The Center is accredited through the American Correctional Association,
       which provides auditing and oversight for juvenile detention facilities, in addition to
       correctional facilities. The IDOC does not provide any funding for the Center.
¶9         MAP called rebuttal witnesses. John Hall testified that he is a shift supervisor at the
       Center. The Center is designed for direct supervision, similar to the design at the Will County
       Adult Detention Center (ADC). Bret Jerkatis, the Center’s technical coordinator, testified.
       He was a member of the transition team involved in the design of the Center. It was modeled
       off the adult detention center.
¶ 10       The parties filed posthearing briefs wherein they presented their legal arguments. MAP
       asserted that the Center is a correctional facility and that the shift and nonline supervisors are
       not probation officers. In response, the Center and Kinney argued that the Center is not a
       correctional facility and the employees are probation officers and not security employees
       entitled to interest arbitration. The ALJ found that the juveniles at the Center were inmates
       under the supervision and control of the shift supervisors, who oversee the juvenile detention
       officers (JDOs). The ALJ further found that the Center was not a correctional facility, and
       accordingly, the supervisors were not security employees entitled to interest arbitration. The
       ALJ recommended dismissal of MAP’s unfair labor practice charge. Both parties filed
       exceptions to the ALJ’s recommended decision and order. The ILRB adopted and affirmed
       the ALJ’s order. MAP appealed.

¶ 11                                          ANALYSIS
¶ 12        The issue on appeal is whether the ILRB erred when it affirmed the ALJ’s dismissal of
       MAP’s unfair labor practice charge. MAP argues that the ALJ and ILRB improperly found
       that the Center’s supervisors were not security employees entitled to interest arbitration
       because they did not work in a “correctional facilit[y].” It complains that the ALJ and ILRB
       failed to give the definition of “correctional facilities” its plain and ordinary meaning and that
       their failure to do so renders an absurd result.
¶ 13        The cardinal rule of statutory construction is to ascertain and give effect to the
       legislature’s intent. Balmoral Racing Club, Inc. v. Topinka, 334 Ill. App. 3d 454, 458 (2002)
       (citing People v. Maggette, 195 Ill. 2d 336, 348 (2001)). The best indicator of legislative
       intent is the statutory language, which is to be given its plain and ordinary meaning.
       Balmoral Racing Club, Inc., 334 Ill. App. 3d at 459. A dictionary may be used as an aid in

                                                  -4-
       determining the ordinary meaning. Bailey v. Illinois Liquor Control Comm’n, 405 Ill. App.
3d 550, 555 (2010) (citing Cojeunaze Nursing Center v. Lumpkin, 260 Ill. App. 3d 1024,
       1029 (1994)). However, statutory definitions control when construing a statute and common
       law definitions yield to statutory definitions. People v. Perry, 224 Ill. 2d 312, 326-27 (2007)
       (citing 34 Ill. L. and Prac. Statutes § 51 (2001)). On review of an ILRB decision, we accord
       deference to the Board’s reasonable interpretation of a statute it is charged with enforcing.
       Burbank v. Illinois State Labor Relations Board, 128 Ill. 2d 335, 345 (1989). We review
       de novo an agency determination on issues of statutory interpretation. Mingus v. Board of
       Trustees of the Police Pension Fund, 2011 IL App (3d) 110098, ¶ 10.
¶ 14        The Illinois Public Labor Relations Act (Act) prohibits “security employees” from
       striking but provides them the right to interest arbitration. 5 ILCS 315/14(m), (a) (West
       2010). The Act defines a security employee as “an employee who is responsible for the
       supervision and control of inmates at correctional facilities.” 5 ILCS 315/3(p) (West 2010).
       The Unified Code of Corrections defines “correctional facility” as “any building or part of
       a building where committed persons are kept in a secured manner.” 730 ILCS 5/3-1-2(d)
       (West 2010). A committed person is a person committed to the Department of Corrections.
       730 ILCS 5/3-1-2(c) (West 2010). Commitment is “a judicially determined placement in the
       custody of the Department of Corrections on the basis of delinquency or conviction.” 730
       ILCS 5/3-1-2(b) (West 2010).
¶ 15        The Juvenile Court Act of 1987 defines detention as “the temporary care of a minor who
       is alleged to be or has been adjudicated delinquent and who requires secure custody for the
       minor’s own protection or the community’s protection in a facility designed to physically
       restrict the minor’s movements, pending disposition by the court or execution of an order of
       the court for placement or commitment.” 705 ILCS 405/5-105(5) (West 2010).
¶ 16        The Probation Act defines a probation officer as:
            “a person employed full time in a probation or court services department providing
            services to a court under this Act or the Juvenile Court Act of 1987 [(705 ILCS 405/1-1
            et seq.)]. A probation officer includes detention staff *** who meet minimum standards
            established by the Supreme Court and who are hired under the direction of the circuit
            court. These probation officers are judicial employees designated on a circuit wide or
            county basis and compensated by the appropriate county board or boards.” 730 ILCS
            110/9b(3) (West 2010).
¶ 17        The Illinois Labor Relations Act does not define “correctional facilities.” MAP urges this
       court to adopt a definition of “correctional facility” it found online at uslegal.com and find
       that RVJDC is a correctional facility, its supervisors are security employees, and the MAP
       unit is entitled to interest arbitration. MAP’s proffered definition of “correctional facility”
       is as follows:
                “Correctional facility is a term that may be used to refer to a jail, prison, or other
            place of incarceration by government officials. They serve to confine and rehabilitate
            prisoners and may be classified as minimum, medium, or maximum security facilities,
            or contain separate divisions for such categories of prisoners. The prisoners may
            participate in educational and vocational programs as well as in paid industries programs


                                                -5-
           or a work release program.” US Legal, http://definitions.uslegal.com/c/correctional-
           facility/ (last visited Oct. 4, 2013).
¶ 18       In arguing that the Center is a correctional facility, MAP relies extensively, in addition
       to the above definition, on aligning the layout and furnishing of the Center, its procedures
       and practices, and the nature of the juveniles detained there with the Will County Adult
       Detention Center. MAP’s comparison does not aid its position. Even if we were to find
       MAP’s comparison with the adult detention center appropriate, and we do not, MAP has not
       introduced any evidence that the adult detention center and its supervisors are employed in
       a correctional facility as security employees entitled to interest arbitration. Moreover, we
       agree with the ALJ’s decision to look to Illinois statutory definitions of “correctional
       facilities” instead of a general online definition chosen by MAP.
¶ 19       The ALJ noted that the Board had not yet addressed what constitutes a correctional
       facility and whether a juvenile detention center qualifies as one. The ALJ looked to two other
       administrative decisions in rendering the decision. Chief Judge of the Fifth Judicial Circuit,
       18 PERI ¶ 2057 (ILRB State Panel 2002) (finding juvenile detention centers to be
       correctional facilities because they deprive juveniles of liberty and conform to IDOC
       standards); International Brotherhood of Teamsters, Local 330, 18 PERI ¶ 2026 (ILRB State
       Panel 2002) (finding juvenile detention centers are not correctional facilities because the
       juveniles are detained there and not committed, and the legislature expressly delineated
       “detention facilities” from “correctional facilities”). The ALJ relied on the distinction found
       in Teamsters, Local 330, distinguishing committed juveniles from detained juveniles and
       statutory support for the distinction in reaching her decision.
¶ 20       We consider the ALJ’s reasoning and conclusion correct. We reject MAP’s proffered
       definition and instead look to the statutory framework to discern the legislative intent as an
       aid in defining “correctional facilities” under the Act. The Juvenile Court Act provides that
       a juvenile is detained when he or she is alleged or adjudicated delinquent and requires secure
       custody in a restricted facility pending court disposition or execution of a court order for
       placement or commitment. 705 ILCS 405/5-105(5) (West 2010). In contrast, under the
       Unified Code of Corrections, a correctional facility houses committed persons placed in the
       custody of the IDOC by a judicial determination based on delinquency or conviction. 730
       ILCS 5/3-1-2(b), (c), (d) (West 2010).
¶ 21       As concluded by the ALJ, the nature of confinement is the critical distinction between
       the Center and a correctional facility. The residents who are detained at the Center are
       awaiting adjudication and have not yet been found delinquent or sentenced to a term of
       incarceration. They are detained under a detention order, not an order of commitment.
       Testimony at the hearing established there had been no such commitments in the witness’s
       13-year tenure at the Center and MAP did not present any evidence that committed juveniles
       have ever been held at the Center except those juveniles that are awaiting transfer to a
       specific type of treatment facility pursuant to a court order. Statistics submitted by MAP
       indicate that between June 2007 and June 2011, the Center’s population ranged from 19 to
       84 juveniles. In fiscal year 2009-10, the average population was 54 and the average stay at
       the Center was 23 days. Days in detention pending trial ranged from 763 days for a first
       degree murder charge to 1 day for a contempt of court charge. The statistics offered by MAP

                                                 -6-
       did not include any information that juveniles had been sentenced to serve a term at the
       Center after being adjudicated delinquent.
¶ 22       We are further persuaded that the sweeping changes the legislature made to the nature
       of incarcerating juveniles when it created the Department of Juvenile Justice supports our
       determination. See 730 ILCS 5/3-2.5-5 (West 2010) (“purpose of this Article is to create the
       Department of Juvenile Justice” and directing the IDJJ to “embrace the legislative policy of
       the State to promote the philosophy of balanced and restorative justice” as set forth in the
       Juvenile Court Act of 1987 (705 ILCS 405/5-101 (West 2010)). The creation of the IDJJ
       separated juvenile justice from the IDOC, which is not involved in the operation of the
       Center. The juveniles detained at the Center are not in IDOC custody. Although the Center
       operates under IDOC standards because no other standards are in place, it is accredited as a
       detention center, not a juvenile correctional facility. At the Center, the supervisors in the
       MAP unit direct the juvenile detention officers, who are generally responsible for the safety,
       security and supervision of the residents. Contrary to MAP’s assertions, the JDOs serve as
       advocates and counselors, not as correctional officers. See 730 ILCS 5/3-2.5-40.1 (West
       2010) (detention center staff to be trained “to work with a broad range of youth and possess
       the skills necessary to assess, engage, educate, and intervene with youth in its custody in
       ways that are appropriate to ensure successful outcomes for those youths”). The distinction
       between a detention center and a correctional facility is additionally supported by the
       Probation Act, which identifies detention staff, but not correctional staff, as probation
       officers. 730 ILCS 110/9b(3) (West 2010). See also 705 ILCS 405/1-4.1 (West 2010)
       (distinguishing between detention center and secure correctional facility).
¶ 23       Detention staff are required to meet AOIC standards and are employed by the probation
       or court services department. 730 ILCS 110/9b(3) (West 2010). Further distinguishing the
       Center from a correctional facility is that it is funded and operated by the AOIC and the Will
       County chief judge. 705 ILCS 405/6-6 (West 2010). The AOIC requires applicants for
       positions at the Center to pass its eligibility standards, after which the chief judge hires the
       Center’s employees under the circuit’s probation and court services department. Had the
       legislature intended the staff at juvenile detention homes to be considered correctional
       officers and the detention homes to be correctional facilities, it would have done so. Instead,
       the legislature expressly differentiated between detention homes and correctional facilities.
¶ 24       Because the supervisors here do not work at a correctional facility, they do not meet the
       definition of security employees and are not entitled to interest arbitration. There was no
       unfair labor practice in Chief Judge Kinney’s refusal to proceed with interest arbitration.
       Accordingly, we find that MAP’s unfair labor practice charge was properly dismissed.
¶ 25       For the foregoing reasons, the judgment of the Illinois Labor Relations Board is
       confirmed.

¶ 26      Confirmed.




                                                 -7-